{¶ 29} I agree with the majority's disposition of the first assignment of error. Unlike the majority, I would also overrule the second assignment.
 {¶ 30} The issue isn't whether Jack had a right to closing argument. We agree that he did. The issue is whether Jack preserved for appellate redress the trial court's error in not affording to Jack the opportunity for final argument.
 {¶ 31} I believe that he did not.
 {¶ 32} I am not certain that had trial counsel for Jack asked for closing argument — and asserted Jack's right to argument — the trial court would have refused to allow it.
 {¶ 33} Furthermore, this record fails to demonstrate that Jack even wanted to avail himself of final argument. A request for argument and an objection had the *Page 266 
trial court still refused to allow it would persuade me — as this record fails to do — that Jack was deprived of a fundamental right for which this court should provide a remedy.
 {¶ 34} Accordingly, I agree with the position taken by the Ninth and Eleventh Districts — cited in the majority opinion — and dissent from the judgment as it sustains the second assignment of error.